Citation Nr: 1142123	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran (Appellant) represented by:  Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1968. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, denied service connection for bilateral hearing loss (originally claimed as left ear hearing loss).  The Veteran appealed the RO's September 2008 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript is of record. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC),in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional evidentiary development, as outlined in the directives below, is necessary prior to final appellate review of the claim for service connection for bilateral hearing loss.   

The Veteran seeks service connection for bilateral hearing loss.  He contends that he has bilateral hearing loss as a result of having been exposed to in-service acoustic trauma while working as an airborne rigger and performing training as an instructor.  (Transcript (T.) at pages (pgs.) 2-5)).  He also maintains that his hearing loss is the result of in-service ear infections that led to scarring on his right ear drum.  The Veteran acknowledges that he had some limited post-service occupational and recreational noise exposure, but argues that he wore hearing protection.  (T. at pgs. 8, 9).  
As the Veteran's Report of Separation from the Armed Forces (DD 214) reflects that his military occupational specialty was a Parachute Rigger, the Board finds his reports of noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Hensley  v. Brown, 5 Vet. App. 155 (1993). 

The Veteran's service treatment records are devoid of any indication of hearing loss for VA compensation purposes in accordance with  38 C.F.R. § 3.385 (2011).  These records are, however, positive for the Veteran having received treatment for ear infections, as he has alleged.  In mid-June 1967, the Veteran received treatment for cerumen impaction and moderately severe externa otitis.  When the Veteran returned to the clinic a few days later, it was reported that his right ear was plugged with wax.  His right ear was irrigated and he was issued a topical medication.  In July 1967, a diagnosis of otitis externa of the right ear was entered.  An August 1967 service treatment record (STR) reflects that the Veteran's "ear" had not improved.  There was a large amount of purulent exudate in the right [ear] canal.  The Veteran was prescribed medication and was instructed to return to the clinic in four (4) days.  

An August 1968 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  When comparing an audiogram performed at service discharge to one performed at service entrance, the Veteran's hearing was noted to have decreased at the frequencies of 500, 1000, 2000 (left ear only), and 4,000 Hertz.  An August 1968 Report of Medical History report reflects that the Veteran reported having had ear, nose and throat trouble.  The examining physician noted that the Veteran had received treatment for an ear infection in 1963.  On an October 1968 Statement of Medical Condition, the Veteran indicated that he had undergone a separation medical examination and that there had not been any change in his medical condition. 

In light of the Veteran's competent and credible report of having been exposed to, and having received treatment for, in-service acoustic trauma and ear infections, respectively, the Board finds that a VA audiological examination is necessary to adjudicate his bilateral hearing loss claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claim must be remanded prior to further appellate review.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updated treatment records regarding hearing loss, VA and non-VA, should be obtained and added to the claims folder.

2.  Schedule the Veteran for an audiological examination by an appropriate healthcare specialist to determine the nature and etiology of any currently present bilateral hearing loss.  The following considerations will govern the examination: 
   
a.  The claims files will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated. 
   
b.  In reaching all conclusions, the reviewer must provide a medical basis(es) and identify the evidence of record relied upon in reaching the respective conclusion.  In particular: 
   
c.  Is it at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed bilateral hearing loss is etiologically related to, or had its onset during, the Veteran's period of military service or (for a sensorineural hearing loss) within the initial post-service year? 
   
In formulating the above-requested opinion, the reviewer's attention is called to the following service treatment records (STRs): 

(i)  STRs, dated in mid-June 1967,  reflecting that the Veteran had received treatment for cerumen impaction and moderately severe externa otitis.  His right ear was noted to have been plugged with wax;

(ii)  July 1967 STR containing a diagnosis of otitis externa of the right ear.  

(iii)  August 1967 STR containing a notation that the Veteran's "ear" had not improved.  It was reported that there was a large amount of purulent exudate in the right [ear] canal.  The Veteran was prescribed medication and was instructed to return to the clinic in four (4) days; 

(iv)  An August 1968 service discharge examination report reflecting that the Veteran's ears were evaluated as "normal;"

(v)  An August 1968 Report of Medical History report reflecting that the Veteran reported having had ear, nose and throat trouble.  The examining physician noted that the Veteran had received treatment for an ear infection in 1963; and, 

(vi)  An October 1968 Statement of Medical Condition, showing that the Veteran indicated that he had undergone a separation medical examination and that there had not been any change in his medical condition. 

d.  If an opinion cannot be provided without resort to speculation, the examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

